UNITED STATES OF AMERICA
                         MERIT SYSTEMS PROTECTION BOARD


     BRENDA TAYLOR COPPRUE,                           DOCKET NUMBER
                 Appellant,                           DA-0351-11-0305-X-1

                   v.

     DEPARTMENT OF AGRICULTURE,                       DATE: September 25, 2015
                 Agency.




              THIS FINAL ORDER IS NONPRECEDENTIAL *

             Terrence J. Johns, New Orleans, Louisiana, for the appellant.

             Cheri G. Alsobrook, Sandy S. Francois, and Thomas E. Dunn,
               New Orleans, Louisiana, for the agency.


                                             BEFORE

                               Susan Tsui Grundmann, Chairman
                                  Mark A. Robbins, Member


                                         FINAL ORDER

¶1           The   administrative    judge   issued   an   October 10,     2012   compliance
     recommendation granting the appellant’s petition for enforcement concerning the
     March 23, 2012 initial decision that reversed the agency’s action. Initial Appeal
     File,    Tab 31,    Initial    Decision;   Compliance     File,     Tab 5,   Compliance

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                   2

     Recommendation. Thereafter, the parties filed a joint stipulation and settlement
     signed and dated by the agency on May 18, 2015, and by the appellant on
     May 20, 2015, indicating that all matters raised in the referenced enforcement
     action now have been resolved to the parties’ mutual understanding, and they
     request that the enforcement action be dismissed with prejudice to refiling.
     Compliance Referral File, Tab 22.
¶2        Finding that dismissal is appropriate under these circumstances, we
     DISMISS the petition for enforcement as settled with prejudice to refiling. This
     is the Board’s final decision in this matter.     Title 5 of the Code of Federal
     Regulations, section 1201.113 (5 C.F.R. § 1201.113).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request further review of this final decision.

     Discrimination Claims: Administrative Review
           You may request review of this final decision on your discrimination
     claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
     of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
     submit your request by regular U.S. mail, the address of the EEOC is:
                                 Office of Federal Operations
                        Equal Employment Opportunity Commission
                                    P.O. Box 77960
                                Washington, D.C. 20013

           If you submit your request via commercial delivery or by a method
     requiring a signature, it must be addressed to:
                                 Office of Federal Operations
                        Equal Employment Opportunity Commission
                                    131 M Street, NE
                                     Suite 5SW12G
                                Washington, D.C. 20507
                                                                                    3

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.      See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.